DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 5/12/2021 is entered and fully considered. In view of the amendment the 112 rejections are removed. In addition, the amendment incorporates allowable subject matter into independent form.
Allowable Subject Matter
Claims 1-8, 10-13, and 19-28 are allowed.
	The amendment incorporates the limitations from claims 9, 14, and 15 into independent form. As previously indicated the examiner was unable to find prior art teaching the formation of a composite material film where a carbon precursor with silicon particles is provided in a mixture with solvent, followed by drying until 10-30% of solvent is present and to form a dried mixture onto a sacrificial substrate that is then turned into a plurality of dried mixtures on sacrificial substrates that are stacked and pyrolysed together.
	The examiner notes that the ISR refers to US 2019/0160734 to teach the stacking of layers onto a sacrificial substrate. However, the claim actually requires each layer stacked to include a sacrificial substrate with the claimed dried composition (10-30% of the solvent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712